Citation Nr: 1746154	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  08-13 236A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for osteoarthritis of the left hip status post total left hip replacement (left hip disability).

2.  Entitlement to an initial rating in excess of 10 percent for sciatica of the right lower extremity prior to August 14, 2013.

3.  Entitlement to an initial rating in excess of 10 percent for sciatica of the left lower extremity prior to August 14, 2013.

4.  Entitlement to a rating in excess of 10 percent for a low back disability prior to August 14, 2013 and in excess of 20 percent thereafter.

5.  Entitlement to a rating in excess of 10 percent for a left knee disability.

6.  Entitlement to compensation for loss of use of the bilateral lower extremities, to include feet. 

7.  Entitlement to service connection for right shoulder degenerative joint disease, claimed as a right shoulder disability.

8.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a right knee disability.

9.  Entitlement to service connection for a right knee disability.

10.  Entitlement to service connection for an acquired psychiatric disability, to include major depressive disorder, depression, affective mood disorder and anxiety.

11.  Entitlement to a total disability rating based on individual unemployability (TDIU).

12.  Entitlement to a rating in excess of 10 percent for a partial tear, supraspinatus tendon and biceps long head tendon of the right shoulder (right shoulder disability) prior to March 11, 2014, and in excess of 20 percent thereafter.

(The issue of entitlement to an evaluation in excess of 30 percent for osteoarthritis of the right hip with hip contracture (right hip disability), to include whether it was appropriate to reduce the evaluation for this disability from 80 percent to 30 percent, effective as of September 1, 2007 is the subject of a separate decision.)


REPRESENTATION

Veteran represented by:	Penelope E. Gronbeck, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from April 1982 to May 1990. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated January 2012 (which denied an increased rating for the left hip disability and TDIU), September 2013 (which granted service connection for partial tear, suprasinatus tendon and biceps long head tendon of the right shoulder and assigned a 10 percent rating effective June 20, 2012; denied service connection for degenerative joint disease of the right shoulder and major depressive disorder; and denied reopening the service connection claim for a right knee disability), and August 2014 (which denied increased ratings for sciatica of the right and left lower extremities, a low back disability and a left knee disability; and denied service connection for loss of use of the bilateral feet).

In light of the evidence of record, the Board has recharacterized the acquired psychiatric disability claim more broadly as is reflected on the title page.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

In March 2015, the matters were remanded to schedule a Board hearing.  Subsequently, in September 2016, the Veteran testified at a videoconference hearing before the undersigned VLJ.  A transcript of the hearing is of record.

The Board notes that an August 2014 rating decision reopened and denied the claim for a TDIU.  However, TDIU is an element of an increased rating claim and is properly before the Board when such a claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Therefore, the Board will evaluate the claim as indicated on the title page.

The Board also notes that in October 2013, the Veteran filed a timely notice of disagreement with the September 2013 rating decision which, in pertinent part, granted service connection for a partial tear, suprasinatus tendon and biceps long head tendon of the right shoulder and assigned a 10 percent disability rating.  Thus, the initial rating of the disability was placed in appellate status.  Subsequently, a March 2016 rating decision awarded an increased 20 percent rating effective March 11, 2014.  However because this was a partial grant the claim remains on appeal. See AB v. Brown, 6 Vet. App. 35, 38 (1993) (where a claimant has filed a NOD as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).  As a statement of the case (SOC) has not yet been issued, remand is required for the issuance of a SOC.  See Manlicon, 12 Vet. App. at 240-41.
Accordingly, the claim is listed on the title page.

The issues of entitlement to service connection for a right knee disability, acquired psychiatric disability, and entitlement to an increased rating for a left hip disability, radiculopathy of the bilateral lower extremities, left knee disability, right shoulder disability, loss of use of the lower extremities, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1. In a final decision issued in June 2010, the RO denied service connection for a right knee disability.

2.  Evidence associated with the record since the final June 2010 rating decision is not cumulative or redundant of the evidence of record at the time of the prior decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a right knee disability.

3.  A September 2013 rating decision granted service connection for the Veteran's right shoulder disability diagnosed as a partial tear, suprasinatus tendon and biceps long head tendon of the right shoulder.



CONCLUSIONS OF LAW

1.  The June 2010 rating decision that denied the claim of entitlement to service connection for a right knee disability is final.  38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a right knee disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2016).

3.  As the Veteran's appeal concerning entitlement to service connection for a right shoulder disability was granted by the AMC, there remains no justiciable case or controversy before the Board on this issue.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 19.7, 20.101 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for a right knee disability is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations pertaining to this issue.  However, consideration of the merits of the issues is deferred pending additional development consistent with the VCAA.  As to service connection for a right shoulder disability, the Board's decision is based on this issue being moot as service connection has been established. 

Petition to Reopen a Claim for Service Connection for a Right Knee Disability

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered. 38 U.S.C.A. § 7105 (c). A claim on which there is a final decision may be reopened if new and material evidence is submitted. 38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.         38 C.F.R. § 3.156 (a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki,    24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

New and material evidence received prior to the expiration of the appeal period, or prior to the appellant decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the AOJ by the Board without consideration in that decision in accordance with the provisions of 38 C.F.R. 	 § 20.1304 (b)(1)), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156  (b).

If VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim as an original claim for benefits.  38 C.F.R. § 3.156 (c).  Here, all service-related records were obtained and considered in original rating decisions for service connection.  Accordingly, 38 C.F.R. § 3.156 (c) is inapplicable. 

If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The evidence is presumed credible for the purposes of reopening a claim unless it is inherently false or untrue, or if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).

All new and material evidence claims on appeal are service connection claims.  Generally, for a successful claim, the record must have competent evidence showing: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (or nexus) between the current disability and the disease or injury incurred or aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (a); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be proven on a secondary basis.  In this instance, the evidence must demonstrate an etiological relationship between a service-connected disability or disabilities on the one hand and the condition said to be proximately due to the service-connected disability or disabilities on the other.  Buckley v. West, 12 Vet. App. 76, 84 (1998), Wallin v. West, 11 Vet. App. 509 (1998).  Secondary service connection may also be warranted for a nonservice-connected disability when that disability is aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The Veteran seeks to reopen a previously denied claim for service connection for a right knee disability.  The evidence considered at the time of the June 2010 rating decision that initially denied service connection included the Veteran's service treatment records, private treatment records and VA examinations.  The RO determined that service connection was not warranted as there was no evidence of a link between the current right knee disability and the Veteran's in-service right knee pain.

The Board finds that the evidence received since the June 2010 rating decision is not cumulative or redundant of the evidence of record at the time of the prior decisions and raises a reasonable possibility of substantiating the Veteran's claim.  In this regard, the evidence since received includes more recent VA treatment records and a copy of a Social Security Administration determination with associated medical records.  Additionally, the record contains the Veteran's testimony from the September 2016 Board hearing, which includes the Veteran's contentions that his right knee disability is caused by his service-connected hip and back disabilities.  This newly received evidence raise a reasonable possibility of substantiating the claim for a right knee disability as it is possible that it is caused or aggravated beyond its natural progression by the bilateral hip and/or the back disability.  On this basis, the Board finds that new and material evidence has been received to reopen the claim for service connection for a right knee disability.

Dismissal 

In June 2012, the Veteran filed a claim for service for a right shoulder disability, secondary to his service-connected right hip disability due to a fall caused by the giving way of his right hip.  

A September 2013 rating decision granted service-connected for a right shoulder disability, namely a partial tear, supraspinatus tendon and biceps long head tendon of the right shoulder, as secondary to service-connected right hip disability and assigned a 10 percent disability rating pursuant to diagnostic code 5201.  The disability resulted from a May 2012 fall when his right hip gave way.  

The preponderance of the evidence shows that the Veteran's right shoulder arthritis does not present a disability that is separate or distinct from the service-connected partial tear, supraspinatus tendon and biceps long head tendon of the right shoulder. Further, the service-connected right shoulder disability has been assigned at least a 10 percent disability rating, and if service connected, degenerative arthritis of the right shoulder would be rated on the basis of limitation of motion under the appropriate codes for the specific joint or joints involved (here, diagnostic code 5201); therefore, there is no justiciable case or controversy before the Board.    	 38 U.S.C.A. § 7104, 7105 (West 2014); 38 C.F.R. §§ 19.7, 20.101 (2016).

As service connection was granted for partial tear, supraspinatus tendon and biceps long head tendon of the right shoulder, claimed as a right shoulder disability, and arthritis of the right shoulder does not present a disability that is separate or distinct from the service-connected right shoulder disability, there remains no justiciable case or controversy regarding the appeal for service connection, thus the appeal as to this issue is dismissed.  The Board finds that under the facts of this case that arthritis of the right shoulder is part of the service-connected disability.  The Board notes that the service-connected disability is currently rated as 20 percent based on limitation of motion and arthritis, as a diagnosis, does not lead to a higher rating without evidence of greater limitation of motion.  As noted, the Veteran has disagreed with the rating for the service-connected disability and, below, the issue is remanded for issuance of a SOC.


ORDER

As new and material evidence has been received, the application to reopen a claim of entitlement to service connection for a right knee disability is granted.

The appeal of entitlement to service connection for right shoulder arthritis, claimed as right shoulder disability is dismissed as arthritis of the right shoulder is part of the service-connected disability.



REMAND

The Board finds that additional development is required prior to adjudication of the remaining issues on appeal.  Additionally, on remand, any outstanding VA treatment records should be obtained and associated with the claims file. 		 38 U.S.C.A. § 5103A (c).

Reopened Service Connection Claim for Right Knee Disability

Above the Board granted the Veteran's request to reopen claim of entitlement to service connection for a right knee disability.  The claim is remanded so that the Veteran may be scheduled for a new VA examination.

The Veteran's claim for a right knee disability includes a secondary theory of entitlement as associated with the Veteran's service-connected disabilities (bilateral hips, left knee).  This theory has not been addressed; therefore, a VA examination is required to determine the etiology of the Veteran's right knee disability. 

Service Connection for an Acquired Psychiatric Disability

The medical evidence shows that the Veteran has various diagnoses of psychiatric disabilities, to include affective mood disorder, depressive disorder and anxiety.  However, a medical opinion was obtained only for major depressive disorder.  In this regard, the August 2013 VA examiner opined that the Veteran's major depressive disorder was not incurred in or related to service, or proximately due to his service-connected hip disabilities, left knee disability or back disability.  Moreover, subsequent to the August 2013 VA opinion, the Veteran was service connected for sciatica of the bilateral lower extremities.  As such, another VA examination and opinion regarding the etiology of the Veteran's acquired psychiatric disability is warranted.


Increased Rating Claims

Left Hip and Left Knee Disabilities

These issues must be remanded for VA reexaminations because of recent precedent from the U.S. Court of Appeals for Veterans Claims, requiring additional medical findings to evaluate musculoskeletal disabilities, particularly insofar as the Veteran in this case apparently has issues with weightbearing due to the hip disability.  See Correia v. McDonald, 28 Vet. App. 158 (2016) (discussing parameters of VA musculoskeletal Compensation and Pension examinations with respect to literal requirements articulated in 38 C.F.R. § 4.59).  Therefore, in order to obtain full disability pictures of the Veteran's left hip, left knee and right shoulder disabilities, the Board finds that a remand is necessary to afford the Veteran another VA examination.

Back and Sciatica of the Left and Right Lower Extremities

During the September 2016 Board hearing, the Veteran testified that his back disability and sciatica of the left and right lower extremities have worsened since the last evaluation of severity in July 2014.  Moreover, another back examination consistent with Correia is warranted.  Therefore remand is warranted to afford the Veteran a VA examination to determine the severity of his back and lower extremity sciatica disabilities.

Right Shoulder Disability -Manlincon Issue

In October 2013, the Veteran filed a timely notice of disagreement with the September 2013 rating decision, in which the RO granted service connection for a right shoulder disability and assigned a 10 percent disability rating.  Subsequently, in a March 2016 rating decision, the RO awarded an increased 20 percent disability rating effective March 11, 2014.  The RO has not, however, provided the Veteran with a statement of the case for this claim.  

Applicable law mandates that when an appellant seeks an increased rating, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See A.B. v. Brown, 6 Vet. App. (1993).  As such, the Veteran's claims remain on appeal.

Under these circumstances, the Board must remand the claim back to the RO to issue a statement of the case.  See Manlicon v. West, 12 Vet. App. 238 (1999).

TDIU & Loss of Use

The issues of entitlement to a TDIU and loss of use of the lower extremities are inextricably intertwined with the increased rating claims on appeal.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 2 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).  The Board has characterized the issue of loss of use of the lower extremities to reflect, that although previously characterized as an issue of service connection, the issue is really one for higher compensation.  Specifically, special monthly compensation (SMC) is available when there is a finding of loss of use as denied by 38 C.F.R. § 3.350.

Accordingly, the case is REMANDED for the following action:

1. Obtain updated VA treatment records.

2.  After completing directive (1), schedule the Veteran for a VA examination to determine the etiology of his right knee disability.  The electronic claims folders must be provided to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed and all findings should be set forth in detail.  The examiner should address the following questions:

Is a current right knee disability at least as likely as not attributable to service?

Is a current right knee disability proximately caused by, or due to, or aggravated by the Veteran's service-connected orthopedic disabilities?  Service connection is in effect for a back disability, to include nerve (sciatica) disabilities of the lower extremities, bilateral hip disabilities, a right shoulder disability, and a left knee disability.

The examiner should provide a detailed rationale for each opinion.  If any of the requested opinions cannot be provided without resorting to speculation, the examiner should explain why it is not possible to provide an opinion.

3.  After completing directive (1), schedule the Veteran for a VA examination to determine the etiology of any diagnosed psychiatric disability.  The electronic claims folders must be provided to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed and all findings should be set forth in detail.  The examiner should address the following questions:

Please diagnose all current psychiatric disability and those previously present during the appellate period (as evidenced by the medical record from June 2012 to the present).  

For each acquired psychiatric disability, is such disability at least as likely as not attributable to service?

For each acquired psychiatric disability, is such disability at least as likely as not proximately caused by, or due to, or aggravated by the Veteran's service-connected orthopedic disabilities?  Service connection is in effect for a back disability, to include nerve (sciatica) disabilities of the lower extremities, bilateral hip disabilities, a right shoulder disability, and a left knee disability.

The examiner should provide a detailed rationale for each opinion.  If any of the requested opinions cannot be provided without resorting to speculation, the examiner should explain why it is not possible to provide an opinion.

4.  After completing directive (1), schedule the Veteran for VA examination(s) to determine the severity of his service-connected left hip, left knee, and back, to include evaluation of service-connected sciatica of the left and right lower extremities.  The electronic claims folders must be provided to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed and all findings should be set forth in detail.

The VA examiner is requested to indicate all present symptoms and manifestations from the Veteran's service-connected left hip, left knee, and back, to include evaluation of service-connected sciatica of the left and right lower extremities..  The examiner should report complete range of motion findings for the affected joint regions of the left hip, left knee, and back.  Range of motion measurement must be provided in active motion and passive motion, and in weight-bearing and nonweight-bearing positions.  

Additionally, the examiner must document all functional loss of the affected joint regions, including due to pain on use, weakness, repetitive motion, flare-ups, fatigue, and incoordination.  Any functional loss must be documented in terms of additional lost degrees of range of motion.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner is also requested to provide an opinion on occupational functioning with regard to the left hip, left knee, back, to include evaluation of service-connected sciatica of the left and right lower extremities, and right shoulder conditions under evaluation.  

The examiner should identify all associated neurological impairment and describe the functional impairment due to the Veteran's bilateral lower extremity sciatica.

The examiner should state whether the Veteran's service-connected back disability is manifested by intervertebral disc syndrome, and if so, the examiner should document the number of weeks, if any, during the past 12 months, that the Veteran has had "incapacitating episodes," defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

The examiner should discuss the Veteran's ability to secure and maintain substantially gainful employment as a consequence of the service-connected left hip, left knee, back, sciatica of the left and right lower extremities, and right shoulder disabilities individually, collectively and in conjunction with his other service-connected disability (right hip).  

The examiner should provide a detailed rationale for each opinion.  If any of the requested opinions cannot be provided without resorting to speculation, the examiner should explain why it is not possible to provide an opinion.

5.  In response to the Veteran's October 2013 notice of disagreement, take all indicated action pursuant to  	       38 U.S.C.A. § 7105 in order to furnish the Veteran and his representative a fully responsive Statement of the Case (SOC) relating to the issue of an increased rating for a right shoulder disability.  Only if the Veteran perfects a timely appeal should this matter be certified and returned to the Board and after any necessary development has been completed.

6.  Thereafter, readjudicate the issues on appeal, including the claim for a TDIU and loss of use of the lower extremities.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond. The case should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


